                                           Case 3:20-cv-05158-LB Document 11 Filed 11/23/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT

                                   9                                  NORTHERN DISTRICT OF CALIFORNIA

                                  10                                         San Francisco Division

                                  11     THERESA BROOKE,                                    Case No. 20-cv-05158-LB
                                  12                     Plaintiff,
Northern District of California
 United States District Court




                                                                                            ORDER REGARDING SERVICE
                                  13                v.
                                                                                            Re: ECF No. 1
                                  14     NAPA LW HOTEL ASSOCIATES LP,
                                  15                     Defendant.

                                  16

                                  17      The plaintiff filed a complaint against the defendant on July 27, 2020. (Compl. – ECF No. 1).

                                  18   Under Federal Rule of Civil Procedure 4(m), a plaintiff has 90 days to serve the complaint and

                                  19   summons on a defendant. That 90 days has expired. See Fed. R. Civ. P. 4(m), 6(a)(1)(C). To date,

                                  20   the plaintiff has filed no proof that the defendant has been served. (See generally Docket.) The

                                  21   court orders the plaintiff to serve the defendant and file proof of service by December 3, 2020 (or

                                  22   show good cause with a short status update by that date for the failure to serve). Failure to do

                                  23   either of these may result in dismissal of the case without prejudice under Rule 4(m) for failure to

                                  24   prosecute.

                                  25      IT IS SO ORDERED.

                                  26      Dated: November 23, 2020                      ______________________________________
                                                                                        LAUREL BEELER
                                  27                                                    United States Magistrate Judge

                                  28

                                       ORDER – No. 20-cv-05158-LB
